DETAILED CORRESPONDENCE
	Claims 17-26 and 28-37 are pending.  Of these, claims 25 and 33 are withdrawn as directed to nonelected species.  Therefore, claims 17-24, 28-32, and 34-37 under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2022 was filed prior to the mailing of a first Action on the merits after the filing of an RCE.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.   
 Status of the Rejections
The 103 rejections are withdrawn, but new rejections are applied over a new reference.   
The double patenting rejections are withdrawn and a new rejection is applied as detailed below.
The 112(b) rejection is withdrawn in view of the amendment, but a new rejection is applied in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites that the composition further comprises at least one ingredient from a recited Markush group, one of which is an “antimicrobial agent.”  Base claim 17, however, has been amended to recite that the composition is “non-antimicrobial.”  Therefore, the language of claim 26 is in conflict with the language of base claim 17.  Clarification is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-24, 28-32, and 34-37 are rejected under 35 U.S.C. 103 as unpatentable over Lozinsky et al. (US Pat. Pub. 2014/0256688).
As to claims 17-24, 28-32, and 34-37, Lozinsky discloses a method of topically applying a composition to a mucosal surface (a “biotic surface” of claims 17 and 37)(paragraph 62), wherein the composition comprises a gelling agent such as methyl cellulose (the elected species of anti-adherent agent of claims 17, 20, and 37)(paragraph 135), a protectant ingredient such as glycerin (the elected species of humectant of claims 23-24 and 34)(paragraph 153), and a surfactant (claims 26, 29, and 37)(paragraph 4) which is present in the amount of 1-5 wt%, which is within the less than 10% range of claims 29 and 37 (paragraph 5).  The composition may further comprise a carrier (paragraph 41) and may be in the form of an emulsion (claims 30 and 36) comprising water (a hydrophilic liquid carrier of claims 1, 22, and 37)(paragraph 33).  The composition may be in the form of a wipe comprising the liquid carrier (claim 32)(paragraphs 33 and 213-215).  While Lozinky teaches that the composition optionally may comprise an antimicrobial (paragraph 141), the reference nowhere requires its presence, thereby meeting the “non-antimicrobial” limitation of claims 17 and 37.  Lozinsky does not teach rinsing or otherwise removing the composition, such that it will remain on the biotic surface and dry as a film as recited by claims 17 and 37.  The Lozinsky method will necessarily and inherently reduce the attachment of microbes to a surface as recited by claim 17 and by the amount recited by claims 18-19, and wherein the microbes are at least one of Gram positive bacteria and Gram negative bacteria (claim 21) since the method comprises the same steps of applying a composition comprising the same ingredients in the same amounts that are recited by the claims, and a product cannot be separated from its properties.  
	Regarding claims 28 and 35, the methyl cellulose is present in the amount of 0.05 to 5 wt%, which overlaps the claimed range (paragraph 135).  
As to claims 17-24, 25, 28-32, and 34-36, Lozinsky does not further expressly disclose a specific embodiment wherein the anti-adherent agent is the elected species, methyl cellulose, and the humectant is the elected species, glycerin, nor the molecular weight of methylcellulose as recited by claim 31.   
As to claims 17-24, 25, 28-32, and 34-36, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to select methyl cellulose as the gelling agent and glycerin as the skin protectant for use in the Lozinky wipe, since Lozinsky expressly teaches that these two ingredients are suitable for use in the composition taught therein.   
As to claim 31, it further would have been prima facie obvious to select methylcellulose having an average molecular weight of 1000-5000 daltons, because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), there being no evidence of record of an unexpected criticality of the recited molecular weight range.

Response to Applicant’s Arguments
Applicant’s argument have been fully considered but are moot in light of the new grounds of rejection.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-24, 28-32, and 34-37 are rejected on the ground of nonstatutory double patenting as unpatentable over all claims of US Pat. Appl. No. 17/482,807, and in view of Lozinsky et al. (US Pat. Pub. 2014/0256688) where indicated below.
Although the reference claims are composition claims, the present application was not filed as a divisional and as such it is not entitled to the safe harbor provisions of 35 USC 121 with respect to the reference claims.  
 The teachings of Lozinsky are relied upon as discussed above.
The reference claims recite an anti-adherent composition in the form of a wipe and optionally comprising an antimicrobial and surfactant, and further comprising a humectant such as glycerin, and wherein the composition reduces the adherence of microbes to a surface in amounts within the recited ranges.
Although the reference claims do not expressly recite a method of inhibiting the attachment of microbes to a surface comprising applying the composition to the surface and allowing at least some of the composition to remain on the surface and dry as a film such that the film inhibits microbe attachment, the presence of the elected species of anti-adherent agent, i.e., methylcellulose, nor the molecular weight of the methylcellulose nor the amount of surfactant nor a liquid hydrophilic carrier, it would have been prima facie obvious to modify the reference claims to have these limitations because Lozinsky teaches that methyl cellulose is useful as a gelling agent in disposable wipes and that water is a suitable carrier for such a wipe and wherein the wipe is useful in a method of applying a topical composition to a biotic surface, and because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art (In re Aller, 105 USPQ233).  The resulting composition will reduce the adherence of microbes by the amounts recited by the claims, since it comprises the same ingredients in the same amounts as the composition of the present claims.
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The issued application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Garen Gotfredson/
Examiner, Art Unit 1619

 /Patricia Duffy/ Primary Examiner, Art Unit 1645